DETAILED ACTION
This detailed action in in response to the amendments and arguments filed on June 22, 2022, and any subsequent filing.
Claims 1-9 stand rejected. Claims 5 and 9 have been canceled. Claim 10 has been added. Claims 1-4, 6-8, and 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1 and 8 have been amended and the rejections withdrawn.
Claim 5 has been canceled and the rejection withdrawn.
Claim Rejections - 35 USC § 102
Claims 1, 2, and 4-9
Applicants' arguments filed June 22, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that Hass does not include a central opening (Remarks, Page 6/Paragraph 2 "(Pg/Pr")), the central opening of the filter 26 extends to both ends of the filter including the tip as seen in Figures 2 and 6.
In response to Applicants' argument that the inventors realized advantages not disclosed by Haas (Remarks, Pg6/Pr2), the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability (see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); compare MPEP 2131.05 (noting "question whether a reference 'teaches away' from the invention is inapplicable to an anticipation analysis")).
Claim Rejections - 35 USC § 103
Claim 3
Applicants' arguments filed June 22, 2022 have been fully considered but they are not persuasive.
Applicants' arguments (Remarks, Pg7/Pr3) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas, et al., U.S. Publication No. 2011/0114195 (hereinafter "Haas").
Applicants' claims are directed towards a device.
Regarding Claims 1, 2, 4, 6, and 7, Haas discloses a hose connector comprising a connector port formed as a linear tubular body having a longitudinal axis (Figs. 1, 2, item 6, Pr20) , adapted to receive water at an inlet (Fig. 2 (note direction 10 of water flow), Pr20) and to deliver water at an outlet (Fig. 2, item 24, Pr21), wherein the inlet comprises a front surface perpendicular to the longitudinal axis of the tubular body (Fig. 2, item 34, Pr23); and a filter coupled to the connector port at the inlet (Fig. 2, item 26, Pr21), the filter having a first end and a second end (Fig. 2, item 26); wherein the filter includes a flange portion at the first end (Figs. 2, 6, item 28, Pr21,29,36) and a central opening (Figs. 2, 6 (note central cavity in filter 26)) and a plurality of holes towards the second end defining a filtering zone (Figs. 2, 6, 9, items 26, 200, Pr37); wherein the filter is adapted to be inserted inside the connector port through the inlet (Pr17,21) until the flange portion abuts against the front surface of the inlet (Fig. 2, Pr21); wherein the connector port includes at least one recess formed in said front surface of the inlet (Figs. 2, 6, items 30, Pr36); and wherein the flange portion has at least one protrusion adapted to engage the at least one recess (Figs. 2, 6, items 142, Pr29).
Additional Disclosures Included:  Claim 2:  wherein the hose connector is a water nipple (Fig. 1, item 1 (note the broadest reasonable interpretation of nipple includes a hose connector as state in the specification (Pg1/Pr4)). Claim 4: wherein the filter configured to be removably engaged with the at least one recess (Pr16,21,29). Claim 6: wherein the filter is made as a single unit (Fig. 6, item 26 (note unitary construction)).  Claim 7: wherein the filter is made of a plastic material (Pr38).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haas, et al., U.S. Publication No. 2011/0114195 (hereinafter "Haas") in view of Wonnacott, U.S. Patent No. 4,872,324 (hereinafter "Wonnacott").
Applicants' claim is directed towards a device.
Haas discloses the hose connector of Claim 1 except wherein the filter is configured to be inserted with a cleaning needle at the second end.
Wonnacott also relates to a water filter and discloses a cleaning needle (Fig. 1, item 14, C3/L44-51).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the water connector disclosed by Hass with the cleaning needle disclosed by Wonnacott because, according to Wonnacott, the needle allows for cleaning during operation (C1/L7-10) and prevents clogging of the water passageway (C1/L53-60).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haas, et al., U.S. Publication No. 2011/0114195 (hereinafter "Haas") in view of Sohn, et al., U.S. Publication No. 2015/0273378 (hereinafter "Sohn").
Applicants' claim is directed towards a device.
Haas discloses the hose connector of Claim 1 except wherein the filter and the connector port have different colors, different patterns, different textures, or any combination thereof.
Sohn also relates to a filter device requiring assembly and discloses different assembly parts may be different colors (Pr144).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the hose connector and filter disclosed by Hass with the different colors disclosed by Sohn because, according to Sohn, the different colors make it easier to distinguish different parts by the use (Pr144)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haas, et al., U.S. Publication No. 2011/0114195 (hereinafter "Haas") in view of Hoaglin, U.S. Patent No. 7,143,898 (hereinafter "Hoaglin").
Applicants' claim is directed towards a device.
Haas discloses a hose connector comprising a connector port formed as a linear tubular body having a longitudinal axis (Figs. 1, 2, item 6, Pr20) , adapted to receive water at an inlet (Fig. 2 (note direction 10 of water flow), Pr20) and to deliver water at an outlet (Fig. 2, item 24, Pr21), wherein the inlet comprises a front surface perpendicular to the longitudinal axis of the tubular body (Fig. 2, item 34, Pr23); and a filter coupled to the connector port at the inlet (Fig. 2, item 26, Pr21), the filter having a first end and a second end (Fig. 2, item 26); wherein the filter includes a flange portion at the first end (Figs. 2, 6, item 28, Pr21,29,36) and a plurality of holes towards the second end defining a filtering zone (Figs. 2, 6, 9, items 26, 200, Pr37); wherein the filter is adapted to be inserted inside the connector port through the inlet (Pr17,21) until the flange portion abuts against the front surface of the inlet (Fig. 2, Pr21); wherein the connector port includes at least one recess formed in said front surface of the inlet (Figs. 2, 6, items 30, Pr36); and wherein the flange portion has at least one protrusion adapted to engage the at least one recess (Figs. 2, 6, items 142, Pr29).
Haas does not disclose the filtering zone is not encircled by the connector port when the flange portion abuts against the front surface of the inlet
Hoaglin also relates to a hose connector and discloses the filtering zone is not encircled by the connector port when the flange portion abuts against the front surface of the inlet (Fig. 1 (note filter 14 note enclosed by connector 12), C5/L64-66, C7/L51-54).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the hose connector and filter disclosed by Hass with the filter placement disclosed by Hoaglin because, according to Hoaglin, the placement allows collection of debris and scale that may be generated in the connector portion of the plumbing system (C5/L41-48) and allows for cleaning the filter without disconnecting the connector (C6/L28-32).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779